Name: 91/593/EEC: Commission Decision of 5 November 1991 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions to certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  America;  means of agricultural production;  trade
 Date Published: 1991-11-16

 Avis juridique important|31991D059391/593/EEC: Commission Decision of 5 November 1991 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions to certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the German, French and Dutch texts are authentic) Official Journal L 316 , 16/11/1991 P. 0047 - 0047COMMISSION DECISION of 5 November 1991 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions to certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the German, French and Dutch texts are authentic) (91/593/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, Germany, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers originating in Cuba, may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits exceptions to that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas the early growing in Cuba of potatoes for human consumption from seed potatoes supplied by Member States has become an established practice; whereas part of the early supply of potatoes for human consumption in the Community has been ensured by imports of such material from Cuba; Whereas by Decisions 87/306/EEC (3), 88/223/EEC (4) and 89/152/EEC (5). the Council and the Commission authorized such derogations under special technical conditions in respect of potatoes for human consumption originating in China; Whereas Decision 89/152/EEC stipulated that the authorization shall expire on 20 April 1991; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/152/EEC is hereby amended as follows: 1. In Article 2 (1), '20 April 1991' is replaced by '30 April 1992'. 2. In Annex II, under 8, '1989' is replaced by '1991'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg, and the Kingdom of the Netherlands. Done at Brussels, 5 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 153, 13. 6. 1987, p. 41. (4) OJ No L 100, 19. 4. 1988, p. 44. (5) OJ No L 59, 2. 3. 1989, p. 29.